Citation Nr: 0840957	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  01-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1955 to July 1959.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for bilateral pes planus, rated 10 percent.  In 
March 2004, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  In July 2004 and November 2006, this matter 
was remanded for further development.


FINDING OF FACT

Throughout the appeal period the veteran's bilateral pes 
planus has been no more than moderate; characteristics of 
severe pes planus, such as objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities, are not shown. 


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code (Code) 5276 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As noted, this appeal is from the initial rating assigned 
with a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A January 2003 statement of the case (SOC), and 
August 2005 and May and August 2008 supplemental SOCs 
provided notice on the "downstream" issue of an increased 
initial rating, and readjudicated the matter after the 
veteran had opportunity to respond.  He has not alleged that 
he is prejudiced by a notice defect.  See Goodwin v. Peake, 
22. Vet. App. 128 (2008).

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in May 2000, February 2002, 
in January 2005, and in May 2008.  VA's duty to assist him in 
the development of facts pertinent to his claim has been 
discharged.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Code 5276 (for pes planus) provides for a 10 percent rating 
where either bilateral or unilateral pes planus is moderate, 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet.  A 30 percent rating is warranted for 
bilateral pes planus that is severe, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent rating is 
warranted when bilateral flatfoot is pronounced.  38 C.F.R. 
§ 4.71a.

Service treatment records include a separation examination 
report showing 3rd degree pes planus.

Private podiatry records from S.F.B., DPM, dated from 
February 2000 to November 2002 show treatment for bilateral 
foot pain.

On May 2000 VA examination, pain was noted on palpation of 
the dorsal and plantar aspects of both feet, with pain in the 
medial arch areas, and also extending under the heel; there 
was mild edema of both calcaneal bursae.  There was no noted 
deformity of the feet.  Gait was assisted and very 
apropulsive.  The veteran used a cane for ambulation.  There 
was a hallux limitus deformity of the first MPJ of both feet 
with a palpable bone spur on the dorsal aspect of the head of 
the first MPJ.  The examiner noted that X-rays in February 
2000 confirmed some spurring in the feet consistent with 
osteoarthritis.  The assessment was bilateral pes planus 
deformity and osteoarthritis of both feet.

July 2000 to May 2007 VA treatment records note periodic 
treatment for bilateral pes planus.

A June 2001 letter from S.F.B., DPM, states, in part, that 
the veteran suffers from pes valgo planus foot type with 
severe abduction of the foot creating calluses plantarly and 
metatarsalgia along the ball of the foot.

On February 2002 VA examination minimal nonpitting edema was 
noted at both ankles.  There were no calluses on the bottoms 
of the feet.  There were no ulcers or cracks in skin.  There 
was moderate pain on palpation to heels, plantar heels, 
plantar arches, medial and lateral arches.  On dorsiflexion 
there was an increase in pain at the Achilles tendon area 
bilaterally.  The right foot was abducted greater than 25 
degrees.  The left foot had a normal line of progression.  
There was a decrease in the medial longitudinal arches when 
the veteran stood.  There was a crease at the lateral 
malleolus bilaterally.  There was a slight medial bulge of 
the medial malleolus.  When the veteran stood, the left heel 
showed a valgus deformity of 3 degrees, and the right heel 
showed a valgus deformity of 2 degrees.  When the veteran 
walked, his feet showed a collapsing pes planus deformity 
during the gait cycle.  The diagnosis was moderate pes planus 
deformity bilaterally. 

An August 2002 note from S.F.B., DPM states that the veteran 
has corns and calluses on both feet and that such are being 
treated.

A February 2003 physical assessment record from E.R., DPM, 
reveals that edema was not noted; range of motion was pain 
free without crepitus; there was pain on palpation of the 
plantar calcaneal tuberosity, and pain in the medial band of 
the proximal plantar fascia; there was significant calcaneal 
eversion on weightbearing with forefoot abduction.

Private treatment reports from April 2003 to August 2004 note 
pain and swelling of the arches of both feet.

On January 2005 VA examination, physical examination revealed 
the veteran walked slowly with a cane.  His feet tended to be 
externally rotated when he walked.  There was no callous 
formation whatsoever on either the toes or the plantar 
surfaces of the feet.  He developed pain with extreme 
movement.  He stood with both feet in valgus position at 30 
degrees; each foot was 30 degrees from the midpoint in valgus 
angulation.  The impression was bilateral pes planus with 
continuing pain secondary to known plantar heel spurs 
bilaterally and hallux valgus bilaterally.  The examiner 
noted that the veteran complained of pain with pressure on 
the bilateral heels, arches and plantar surfaces of the first 
MTP joints, and of increased pain in the feet with repetitive 
movement.  However, he did not complain of fatigue, weakness, 
or lack of endurance following repetitive use.

In a February 2005 letter, R.M.F., DPM stated that on 
physical examination of the veteran's feet, they were within 
normal limits except for a significant degree of flexible pes 
planus with callus formation bilaterally.  He indicated that 
he was contemplating several conservative treatment 
modalities.  Another, December 2006, letter notes that the 
veteran received physical therapy and anti-inflammatory 
medications.  Dr. F. noted that he recently prescribed, 
casted and dispensed a pair of custom made orthotic devices 
for the veteran's feet.  He also indicated that he had 
discussed with the veteran the possibility of 
"extracorporeal shockwave therapy" for pain and discomfort.

On May 2008 VA examination, the veteran reported that his 
feet were painful all of the time and flared up with 
activity.  Physical examination revealed no objective 
evidence of swelling; no skin or vascular foot abnormality; a 
moderate amount of pronation; and objective evidence of pain 
on manipulation.  The diagnosis was moderate bilateral 
flexible pes planus.

Based on the pertinent evidence outlined above, the Board 
finds that a rating in excess of 10 percent is not warranted 
for the veteran's bilateral pes planus.  The preponderance of 
the evidence is against any finding that the pes planus was 
more than moderate at any time during the appeal period.  VA 
examinations found no evidence of marked deformity; no 
accentuated pain on manipulation and use; and no callosities.  
With respect to the latter, while private treating 
podiatrists have reported treating the veteran for corns and 
calluses, the clinical records of such treatment have not 
been submitted.  Notably, VA examinations 2002, 2005, and 
2008 found no callosities.  And while a May 2000 examination 
noted "mild edema" of both calcaneal bursae, swelling on 
use has not been noted, then or since.  The disability 
picture presented by the objective evidence in the record is 
one of no more than moderate pes planus.   

Because there is no evidence in the record that the pes 
planus has required hospitalization, caused marked 
interference with employment, or involved any factors of like 
gravity, the Board finds that the matter of whether referral 
for extraschedular consideration is indicated is not raised 
by the record.  The preponderance of the evidence is against 
the veteran's claim.  Accordingly, a rating in excess of 10 
percent for his bilateral pes planus must be denied.


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


